UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6571



MANSA MUSA BANSHEE, formerly known as Stanley
Rembert Butler,

                                              Plaintiff - Appellant,

          versus


JON OZMINT, Director of the South Carolina
Department of Corrections; JOHN DAVIS, Medical
Director; STAN BURTT, Warden; MICHAEL DR.
MICHAEL SRIBNICK; DOCTOR GRAY A. KOCHER;
MARTHA GEDERT; D. KELLY, RN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(6:04-cv-23099-TLW)


Submitted: July 25, 2006                      Decided: August 2, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mansa Musa Banshee, Appellant Pro Se.    Michael Charles Tanner,
NESS, JETT & TANNER, Bamberg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Mansa Musa Banshee appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.    Banshee v. Ozmint,

No. 6:04-cv-23099-TLW (D.S.C. Mar. 7, 2006). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -